           Case 1:18-cr-00640-RA Document 300 Filed 06/25/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 6/24/2020


 UNITED STATES OF AMERICA,
                                                                  No. 18-CR-640-14 (RA)
                                  v.
                                                                           ORDER
JOANDRA TEJADA GONZALEZ,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         An initial conference is scheduled for June 26, 2020 at 11:30 a.m.

and will be held telephonically. The parties shall use the below dial in

information:

Call-in Number: (888) 363-4749

Access Code: 1015508

SO ORDERED.

Dated:     June 24, 2020
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
